Citation Nr: 1224137	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-20 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction in the disability rating from 70 percent to 50 percent, effective from December 1, 2008, for the service-connected posttraumatic stress disorder (PTSD) was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from March 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in, in which the RO reduced the Veteran's disability rating from 70 percent to 50 percent for his service-connected PTSD.


FINDING OF FACT

1.  The RO complied with 38 C.F.R. § 3.105 in executing the reduction of the disability rating for the service-connected PTSD.

2.  By an October 2006 decision, the RO awarded an increased rating to 70 percent, effective from April 28, 2006, for the service-connected PTSD. 

3.  By the July 2008 rating decision, the RO reduced the disability rating for the Veteran's PTSD from 70 percent to 50 percent, effective December 1, 2008. 

4.  Evidence of record does not establish that there was actual improvement in the Veteran's service-connected PTSD or that there was an actual improvement in his ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The criteria for restoration of the 70 percent schedular rating for service-connected PTSD are met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 3.655, 4.130, Diagnostic Code (DC) 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 & Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991), see also VAOPGCPREC 29-97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. 

In the present case, the reduction was finalized in a rating decision issued in July 2008 and was effective December 1, 2008.  It reduced the Veteran's combined disability rating from 80 percent to 60 percent.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met; and the reduction was procedurally proper.  The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344(a) & (b), which set forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown , 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; 38 C.F.R. 3.344(c).

In an October 2006 rating decision, the RO granted an increased disability rating to 70 percent effective April 28, 2006, for the Veteran's service-connected PTSD.  In a July 2008 rating decision, the RO reduced the disability rating for the Veteran's service-connected PTSD from 70 percent to 50 percent.  The reduction was effective on December 1, 2008.  Consequently, the Board finds that the 70 percent disability rating was in effect for less than five years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case. 

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction. 

In the present case, the Board finds that the reduction of the Veteran's disability rating for his service-connected PTSD was not appropriate.  Although there was evidence of some improvement in the Veteran's PTSD after his inpatient treatment, there is no showing that, based on a review of the entire history of his PTSD, improvement in the overall disability actually had occurred or that an improvement in his ability to function under the ordinary conditions of life and work had occurred. 

The Veteran filed a claim for an increased disability rating in April 2006 on the basis that his PTSD had worsened.  He underwent VA PTSD examination in June 2006, when he reported that he was employed by a junior college doing landscaping work.  He had been employed by Monsanto Petrochemical but he began to have difficulties mainly due to the fact that he was unable to tolerate being closed in.  He underwent VA vocational rehabilitation counseling and indicated that he needed a job working outside.  He attempted initially to start a business of his own but was unable to handle managing the business, plus he had difficulties with customers.  He continues to have problems with coworkers and has missed promotions due to his irritability and difficulty with people.  He has been married for over 30 years but has separated on different occasions.  He has two children but a somewhat estrange relationship with them due to past abuse.  He continued group therapy with the Vet Center.  He also attended church support groups.  He was also seeing a VA therapist.  His symptoms included nightmares, intrusive thoughts of Vietnam, avoidance, social isolation, difficulty in trusting people, hypervigilance, irritability, and exaggerated startle response. 

Mental status examination was essentially normal although the Veteran's mood was reported to be dysphoric.  The Veteran, however, was cooperative and pleasant.  His affect was congruent.  He was tearful during the session and appeared fidgety and nervous.  Thought content and processes were within normal limits.  There was no evidence of delusions or hallucinations.  He maintained good eye contact throughout the session and no inappropriate behavior was noted.  He admitted to suicidal ideation without current intent.  He was able to maintain his personal hygiene and perform his activities of daily living.  He was alert and oriented by four.  There was no evidence of gross memory loss or impairment.  His speech was somewhat circumstantial but coherent, although it was of normal rate and volume.  The examiner found that the Veteran continued to meet the criteria for a diagnosis of PTSD.  He assigned a Global Assessment of Functioning (GAF) score of 53.  

A GAF score is a scaled rating reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

In a September 2006 report, the Veteran's treating therapist at the Vet Center reported that the Veteran's symptoms had increased to the point that it prevented him for maintaining any level of social interaction and in stressful situations reduced his ability to cope.  His affect was subdued and he had little self-esteem.  His symptoms included hyperarousal, avoidance, severe guilt, lack of self- worth, and social isolation.  He also noted that the Veteran's volatility had increased at his place of employment which threatened his future employment.  

Based on these findings, in the October 2006 rating action, the RO granted a 70 percent rating, effective in April 2006.

In April 2008, the RO notified the Veteran that a VA examination had been scheduled.  At this May 2008 VA examination, it was noted that despite ongoing treatment the Veteran continued to have significant difficulties with many PTSD symptoms.  He reported symptoms that included volatility, sleep impairment, extreme hypervigilance, exaggerated startle response, and poor concentration.  His marriage continued to be strained.  He also reported sexual dysfunction which also affected his relationship with his wife.  He argues frequently with his wife.  His medication regime had been altered over 2 years.  At one point, he discontinued taking his psychotropic medication and substituted this with alcohol, but has since resumed his drug regime.  

On mental status examination, he was pleasant and cooperative during the interview.  There was no evidence of psychomotor agitation or retardation.  His mood was fatigued.  His affect was appropriate, but was occasionally tearful during his the session.  His speech was relevant, coherent, and productive.  His thought processes were rational and goal-directed.  He denied hallucinations or delusions.  He also denied suicide ideation, although, he described some passive thoughts.  He denied any homicidal ideations.  He was alert and fully oriented.  His short-memory and concentration skills were intact.  The examiner estimated his intellectual functioning as average.  His insight was intact.  His judgment was good.  He was able to maintain his personal hygiene and perform activities of daily living.  The examiner reported a GAF score of 53.    

Finally, VA treatment records from June and December 2008, demonstrate that the Veteran's symptoms continued.  He also continued to work at his job in landscaping.  He was depressed and he showed some degree of anxiety.  He reported that he and continued to experience sleep problems.  His craving for alcohol had decreased.  The examiner reported a GAF score of 59.    

Based upon this evidence, the RO issued a proposed rating decision in May 2008 to reduce the 70 percent rating assigned for the Veteran's PTSD to 50 percent on the basis that this evidence demonstrates an improvement in his symptoms.  In July 2008, the RO reduced the disability rating for PTSD to 50 percent, effective in December 2008.  The Veteran has disagreed with this reduction.  In noting his disagreement, in a July 2008 statement, he reported that he is still having difficulties at work.  Because of his psychiatric disorder, he works 30 hours a week.  He pointed out that he is unable to get promotions because he is unable to do the things that it requires.  He indicated that has only been fishing twice in the last five years because he no longer enjoys this activity.  He also reported decreased motivation.

In this case, the RO initially granted an increased rating based on findings of the June 2006 VA examination and the September 2006 report of his Vet Center counselor who reported that the Veteran had moderate to severe symptoms of PTSD.  This clinician noted that his symptoms included hyperarousal, avoidance, severe guilt, lack of self- worth, and social isolation.  Significantly, the findings considered in connection with the reduction do not serve to demonstrate that the service-connected psychiatric disability had undergone any improvement for the period in question.  His symptoms have continued and his improvement has been minimal at best.  In fact, when reviewing the VA examination reports conducted in June 2006 and in May 2008 they are comparable.  In evaluating the evidence, the Board also has considered various GAF scores contained in the DSM-IV, which clinicians have assigned.  The VA examiners, both reported similar symptoms and came to the conclusion that his level of psychiatric impairment based on GAF scores was 53.  The most recent GAF score that was assigned by his treating therapist was 59 in December 2008.  GAF scores in the range of 51 to 60 suggest the Veteran has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Unfortunately the Board does not have the benefit of any recent statements from his treating therapist from the Vet Center to compare.  Nevertheless, the Board finds that, although it appears the Veteran had some improvement in symptoms it cannot be said that this is indicative of an overall improvement in functioning that is maintainable under the ordinary conditions of the Veteran's life and work.  For this reason, the Board finds that the reduction of the Veteran's disability rating for his service-connected PTSD was not appropriate, and the 70 percent disability rating is restored.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran indicates that his psychiatric interfere with his work.  He has not indicated that he is no longer able to work because of his psychiatric disability, however.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the psychiatric disability. 

Finally, in evaluating a service-connected disability, the Board must consider whether the Veteran may be entitled to special monthly compensation (SMC) at the housebound rate.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

Entitlement to SMC at the "housebound" rate is shown when a veteran is actually housebound, or if the veteran has a single service-connected disability rated at 100 percent and additional service-connected disabilities resulting in a combined evaluation of 60 percent or more.  38 U.S.C.A. § 1114(s).  In this case neither circumstance applies, and the Board accordingly finds that a claim for SMC at the housebound rate is not raised by the claim on appeal.


ORDER

The reduction of the disability rating for the Veteran's PTSD was not factually proper, and the 70 percent disability rating is restored, effective December 1, 2008.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


